Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James J. Royal appeals the district court’s orders granting Defendants’ summary judgment motions on his 42 U.S.C. § 1983 (2006) deliberate indifference to dental needs claims, and denying his Fed. R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. Royal v. Bassett, 7:08-cv-00222-jlk-mfu (W.D.Va. Dec. 9, 2008; Jan. 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.